NO. 07-01-0060-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    OCTOBER 15, 2001

                           ______________________________


                        MARK ANTHONY SAWYER, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

              FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 35,991-D; HONORABLE DON EMERSON, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       In this proceeding, appellant Mark Anthony Sawyer seeks to appeal an adjudication

of guilt for the offense of aggravated assault after the trial court found he violated the terms

of his community supervision. Finding no merit to this appeal, we affirm.
       Appellant’s original plea of guilty was made on May 3, 1996. The court deferred

adjudication of appellant’s guilt conditioned on four years community supervision under

conditions set out by the court. The State filed motions to adjudicate appellant’s guilt on

September 24, 1996, November 26, 1997, November 16, 1998, and October 11, 2000. On

each occasion, appellant plead true to one or more of the State’s allegations. After the

first three hearings, the trial court continued appellant’s community supervision, modifying

the applicable conditions.


       At the January 19, 2001 hearing on the State’s fourth motion, the trial court granted

the motion, adjudicated appellant guilty and sentenced him to five years confinement in

the Institutional Division of the Texas Department of Criminal Justice. Appellant’s retained

counsel filed a notice of appeal on January 31, 2001.


       On June 4, 2001, appellant’s counsel filed a brief in which he has certified that, in

compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), and Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969), he has diligently

reviewed the record and determined that, in his opinion, the record reflects no reversible

error or grounds upon which an appeal can be predicated. Thus, he concludes, the appeal

is without merit and is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has analyzed the record, made references to the record,

and candidly discussed why, under the controlling authorities, there is no error in the

court's judgment.



                                             2
       Counsel has certified that he has served a copy of the brief on appellant and

informed him that, in counsel's view, the appeal is without merit. He has also attached a

copy of a letter by which he notified appellant of his right to review the record and to file

a pro se brief if he wishes to do so. See Johnson v. State, 885 S.W.2d 641, 646

(Tex.App.--Waco 1994, writ ref’d). Appellant has not filed a pro se brief, but on June 25

wrote to this court expressing an interest in withdrawing his appeal and having counsel

appointed if necessary. By letter dated June 29 from the court clerk, we informed

appellant of his right to file a motion to dismiss the appeal, and that if he chose not to

dismiss the appeal, we would conduct an independent examination of the record for

arguable points of error and remand for appointment of counsel if necessary. Id. at 647.

On August 14, 2001, appellant again wrote to the court expressing a desire to dismiss his

appeal, but no motion to dismiss was tendered for filing.


       We initially note that the record indicates appellant’s counsel was retained. When

retained counsel concludes that an appeal lacks merit, they are obligated to inform the

client of this conclusion and refuse to prosecute the appeal. Id. at 645. However, the

decision to withdraw from retained representation does not invoke federal constitutional

concerns. The procedural safeguards outlined in the Anders cases apply only to an

appointed attorney representing an indigent defendant on a first appeal by right. Id.

Nevertheless, we have also made our own careful examination of the record to determine

if there are arguable grounds which might support the appeal. See Stafford v. State, 813
S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds and agree with


                                             3
counsel that the appeal is without merit and is, therefore, frivolous. Johnson, 885 S.W.2d

at 647. Accordingly, the judgment of the trial court is affirmed. We also grant counsel’s

motion to withdraw.



                                                John T. Boyd
                                                 Chief Justice

Do not publish.




                                            4